TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00379-CV



              Adrian Sanchez, Rebecca Sanchez, and/or All Other Occupants of
                      117 Killdeer, Leander, Texas 78641, Appellants

                                                v.

                                  Yellow Orchid, LLC, Appellee



          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 15-0748-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellants Adrian Sanchez, Rebecca Sanchez, and/or All Other Occupants of

117 Killdeer, Leander, Texas 78641 filed their notice of appeal on June 19, 2015. On October 9,

2015, the Clerk of this Court notified appellants that their brief was overdue and that this appeal

was subject to dismissal for want of prosecution if they failed to file their brief or respond to

the notice by October 19, 2015. To date, appellants have neither filed their brief nor responded to

this Court’s notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).
                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: November 4, 2015